304 S.W.3d 804 (2010)
STATE of Missouri, Respondent,
v.
Randy GUARDIOLA, Appellant.
No. WD 70112.
Missouri Court of Appeals, Western District.
March 16, 2010.
Emmett D. Queener, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Randy Guardiola appeals his convictions of resisting arrest, section 575.150, RSMo Cum.Supp.2008, and two counts of assault of a law enforcement officer in the third degree, section 565.083, RSMo Cum.Supp. 2008, and concurrent sentences of four years imprisonment and two one-year terms in the county jail, respectively. Guardiola raises three points on appeal regarding the exclusion of evidence, closing argument, and sufficiency of the evidence to support the resisting arrest conviction. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).